Citation Nr: 1724454	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO. 09-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from August 9, 2007 to November 18, 2008.

2. Entitlement to a total disability rating due to individual unemployability (TDIU) from August 9, 2007 to November 18, 2008. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1998 to September 1998, from September 1999 to March 2000, and from October 2003 to April 2005, to include service in The Republic of Iraq. The Veteran had additional service in the Army National Guard. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. Jurisdiction was subsequently transferred to the RO in Waco, Texas. 


FINDINGS OF FACT

1. The Veteran's PTSD from August 9, 2007 to November 18, 2008 was manifested by depressed mood, anxiety, panic attacks, chronic sleep impairment, and mild memory loss causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. From August 9, 2007 to November 19, 2008 the percentage requirement for a TDIU rating under 38 C.F.R. § 4.16(a) were not met, and the Veteran's service-connected PTSD, degenerative disc disease of the lumbar spine, and tinnitus were not shown to be of such nature and severity as to preclude the Veteran from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. A rating in excess of 30 percent for PTSD from August 9, 2007 to November 18, 2008 is not warranted. 38 U.S.C.A. § § 1155, 5107 (2016); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for entitlement to a TDIU rating from August 9, 2007 to November 18, 2008 have not been met. 38 U.S.C.A. § 1151(2016); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for PTSD from August 9, 2007 to November 18, 2008. Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein. 

The Veteran was afforded multiple VA examinations in connection with his claims, and a clarifying opinion was obtained for the PTSD and TDIU claims. The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran. In addition, the VA examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case. Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a) (2014). The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995). Based on the foregoing, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. PTSD Rating

From August 9, 2007 to November 18, 2008 the Veteran was assigned a 30 percent rating for his service-connected PTSD. He filed a claim for an increased rating that was received in January 2008. 

During the pendency of this appeal for an increased rating, the Veteran was assigned a 100 percent rating for PTSD effective November 19, 2008. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of his symptoms. Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411. Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM). When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board notes that the effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim. 38 U.S.C.A. § 5110 (b) (2); 38 C.F.R. § 3.400 (o) (2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).

For the period from August 9, 2007 to November 18, 2008, the Veteran's PTSD was rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD when occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent rating is warranted when occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted when total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name. Id. 

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal. The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Based on all the evidence of record the Board finds the Veteran's disability picture more nearly approximated the criteria for a disability rating of 30 percent from August 9, 2007 to November 18, 2008 and thus a rating of 30 percent, but no higher is warranted. The symptoms exhibited by the Veteran during the period in question included anxiety, chronic sleep impairment (trouble falling and staying asleep and frequent nightmares), recurrent and distressing recollections of his in-service stressors, and irritability or outburst of anger. In the October 2007 psychological assessment at VA Mena Community Based Outpatient Clinic (CBOC) and the November 2007 VA examination, the Veteran reported feelings of anxiety, anger, recurrent nightmares related to service, intermittent insomnia, hypervigilance, and suicidal ideation. The November 2007 examiner observed that the Veteran was groomed, fully cooperative, had limited eye contact, speech within normal limits, restricted affect, intact memory, and was oriented to person, time and place. In the May 2008 Social Security Administration (SSA) evaluation the Veteran similarly discussed anger issues, panic attacks, and social withdrawal. These symptoms and their effects are contemplated within the criteria for a 30 percent rating.

The Board does not find that the Veteran's symptoms more nearly approximate a rating of 50 percent from August 8, 2007 to November 18, 2008, as they have not been of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity. The evidence of record shows that although the Veteran's PTSD symptoms caused panic attacks and disturbances of motivation and mood, the Veteran was still able to communicate effectively, understand complex commands, complete tasks, have sound judgment, maintain a thought process that was organized and goal directed, and establish and maintain effective work and social relationships. The medical providers observed that the Veteran's speech was a normal rate and flow, his thought process was organized, and his attention and concentration were intact, with good judgement and insight, and no cognitive memory impairment. See November 2007 Little Rock VAMC, March 2008 Community Based Clinic(CBC) Las Cruces, April 2008 CBC Las Cruces, May 2008 VA Palo Alto Health Care System (HCS). The Veteran's commander also noted that the Veteran made reasonable decisions, including complex and familiar ones, at his time of separation from the National Guard.

Likewise, there is no evidence that the Veteran exhibited social avoidance, and it does not appear from the record that he has had difficulty establishing and maintaining effective social relationships at any point during the appeal period. In the October 2007 psychological assessment at Mena CBOC, the Veteran reported that he remains friends with other Veterans he served with in Iraq. In the November 2007 VA examination for PTSD, the Veteran similarly reported that he goes hunting with a friend and is friends with other Veterans. In a May 2008 mental health multidisciplinary assessment and treatment plan at Palo Alto HCS, the Veteran reported that he had a close relationship with his grandmother and that he goes to church "quite a bit." Also, at release from the National Guard, the Veteran's commander noted that the Veteran had effective work relationships with both supervisors and co-workers. 

The Board further finds that the Veteran's disability picture does not approximate the criteria for a 70 percent or 100 percent rating from August 8, 2007 to November 18, 2008 because he did not exhibit impairment in most areas (such as work, family relations, judgment, thinking or mood) or total occupational and social impairment. As discussed above, the Veteran was able to establish and maintain effective work and social relationships, exhibit good judgement and insight, and have organized thinking, normal speech, and the ability to perform routine behavior and self-care. Although the Veteran and the Veteran's wife report suicidal and homicidal ideations and an inability to perform activities of daily living (ADLs), the objective medical and employment evidence does not support these claims. Therefore, the Board finds that the statements made by the Veteran and his wife relating to ADLs and suicidal and homicidal ideations are not persuasive. At all VA treatment sessions and examinations the Veteran appeared neatly groomed and appropriately dressed; exhibited clear and logical speech; was oriented to person, time and place; and was not found to be a danger to himself or others. As such, the Veteran did not meet the criteria for a 70 or 100 percent rating from August 8, 2007 to November 18, 2008. 

Additionally, the records reflect that from August 9, 2007 through November 18, 2008, the Veteran's GAF scores ranged from 45 to 51. The Board has considered the Veteran's assigned GAF scores. Although these GAF scores indicate moderate to severe symptoms, these scores are not consistent with the objective observations from medical providers and employers and therefore are not persuasive. Further, as noted above, GAF scores alone do not support the assignment of any higher rating during the appeal. An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. See 38 C.F.R. § 4.130; Barr v. Nicholson, 21 Vet. App. 303 (2007). Rather, it is considered in light of all of the evidence of record. GAF scores alone are not determinative, and the entire record must be considered. 

Based on the evidence of record, the Board finds that the Veteran's symptomatology has most closely approximated the criteria for a 30 percent rating from August 9, 2007 to November 18, 2008, and as such, he is entitled to the rating of 30 percent, but no higher, during the stated timeframe. 


III. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history. 38 C.F.R. § 4.16 (b). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities from August 9, 2007 to November 18, 2008 were PTSD, degenerative disc disease of the lumbar spine, and tinnitus, which had a combined rating of 40 percent disabling. Therefore, for the time period in quiestion, he did not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a). The Board will instead consider whether the Veteran is entitled to consideration for extraschedular rating under 38 C.F.R. § 4.16 (b).

The Veteran has alleged that his service-connected PTSD and degenerative disc disease of the lumbar spine impacted his employability from August 8, 2007 to November 18, 2008 in that he could no longer perform the functions required by his former profession as a soldier and corrections officer.  

In the Veteran's March 2017 brief he asserted that VA has continued to deny a total rating for PTSD from August 9, 2007 to November 18, 2008 because the Veteran reported that he "volunteered to go on deployment with the National Guard" to the November 2007 VA examiner. The Veteran contends that as a result of the statement the February 2016 report equates the Veteran's willingness to redeploy as evidence that he would have been able to maintain a substantially gainful occupation at the time. The March 2017 brief also argues that the SSA records show that the Veteran earned only "marginal" income from non-military sources in 2007 and 2008. As a result the SSA determined that the Veteran was disabled from June 1, 2007 as a result of PTSD. The brief also states that the Veteran reported that he was never redeployed with the National Guard because he was "found unfit for military duty for physical and mental reasons." The brief asserts that this is evidence that his disability precluded him from working in any gainful capacity, and that the Veteran had limited insight into his own ability to work. 

The brief further contends that the Veteran was unable to maintain employment during the period in question, as evidenced by the November 2015 VA examiner who concluded that "It is also noteworthy that the claimant has attempted to maintain employment but has not been successful due to anger issues and issues with authority figures. The claimant has not been reliable and productive on a job since being in the military." The brief further supports this argument with by citing medical evidence that the Veteran's PTSD symptoms of persistent danger of hurting self or others, chronic suicidal ideation (including several attempts to take his own life), and difficulty in adapting to stressful circumstances were so severe that he was precluded from gainful employment from August 8, 2007 to November 18, 2008. The November 2007 VA examination acknowledged that the Veteran had difficulty working at the time because "he was working in a federal prison and was increasingly having difficulty on the job." 

Review of relevant evidence reflects that at an April 2007 initial medical review in the service treatment records (STRs), the Veteran needed a medical board review for his back injury. It was further noted that the Veteran was not deployable. In June 2007, however, an STR physical profile indicated that the Veteran could walk, bike and swim at his own pace. The Veteran could also take part in upper body weight training. 

In an August 2007 Community Based Health Care Organization medical treatment plan, the Veteran received a permanent profile for a back injury, with no running, lifting, or wearing web gear, and maximum lifting of 5 pounds. 

In September 2007 the STRs indicate that the Veteran was found to be unfit for Army National Guard. The Veteran's commander at time of separation from the Army National Guard did not recommend retaining the Veteran because the Veteran "used his medical condition as a method to not attend drill and get out of work." The commander further stated, "Soldier uses the claim of back injury and does not attend weekend drills. He does not keep unit informed of his current medical status and contact information and fails to return letters and calls 90% of the time." The commander noted that the Veteran makes reasonable decisions, including complex and familiar ones. The commander also noted that irritability, impulsivity, unpredictability, and verbal aggression do not interfere with the Veteran's workplace interaction. The Veteran was observed to have effective work relationships with both supervisors and co-workers. 

On October 2007 psychological assessment at Mena CBOC the Veteran reported that he lives in the house provided by his grandmother and he is helping to remodel and fix repairs in exchange for living quarters. The Veteran confirmed that he is able to perform activities of daily living (ADLs). The Veteran said his current back problems prevented him from working as well as his anxiety level. The Veteran stated that he had training as an employee of the Bureau of Prisons. The Veteran reported that he prefers to not be with others (except for Veterans he served with in Iraq). The medical provider noted that the Veteran was early for the appointment, adequately groomed, pleasant and cooperative. The medical provider noted that the Veteran's affect was congruent with the topic of conversation. The Veteran was vague as to plans to return to work. 

In the November 2007 VA examination for PTSD the Veteran reported that he was working in a federal prison and was increasingly having difficulty on the job. However, instead of leaving the job he volunteered to go on deployment with the National Guard. The Veteran stated that when he is not working, he spends his time at home doing chores. The Veteran also stated that he will go hunting with friends. The November 2007 VA examiner found that the Veteran's PTSD symptoms would make employment difficult although not necessarily impossible. 

In fiscal year 2008 the Veteran served 31 training days per the Defense Manpower Data Center (DMDC) as a reservist. 

In response to an October 2009 employment verification request, Forest City Correctional stated that the Veteran was not working because he was on military furlough. In response to a November 2009 employment verification request, Forest City Correctional stated that the Veteran was presently working with FCC since 2005. 

The November 2015 VA medical opinion regarding the Veteran's ability to work prior to November 18, 2008 stated that the Veteran had attempted to maintain employment but had not been successful due to anger issues and issues with authority figures. The examiner further stated that the claimant had not been reliable and productive on a job since being in the military. The opinion confirmed that the Veteran's PTSD is at least as likely as not incurred by active service. 

The November 2015 examiner reviewed the entire record and provided an explanation for the rationale of this opinion; however the opinion is not consistent with the evidence of record and therefore is given limited weight compared to contemporaneous evidence from prior employment and medical records. 

The Board referred the Veteran's claim for TDIU to Veterans Benefits Administration (VBA) and the Director of Compensation Service for extraschedular consideration for the period prior to November 19, 2008. In February 2016, VBA issued a determination in which it decided that entitlement to TDIU on an extra-schedular basis prior to November 18, 2008 is denied. 

Giving consideration to the Veteran's PTSD, degenerative disc disease of the lumbar spine and tinnitus, and without consideration of other disabilities, age, or current status of employment, the Board does not find that the symptoms from these disabilities rendered him unable to secure or follow a substantially gainful occupation from August 9, 2007 to November 18, 2008. The Board acknowledges the Veteran's statements regarding his difficulty with employment as it relates to his PTSD and degenerative disc disease of the lumbar spine pain, and his inability to meet the physical demands required for active military duty, however, the objective evidence in the record shows that the Veteran was able to walk, swim, bike, lift limited weight, work with others (colleagues and supervisors), and problem solve. There is no evidence from the military or from Forest City Correctional indicating that the Veteran's PTSD or tinnitus interfered with the ability to perform his assigned duties. There is also no evidence from Forest City Correctional that the Veteran's back pain interfered with his ability to perform assigned duties. The Board finds that, considering the Veteran's high school education, military training and experience, and correctional officer training and experience, there was work that the Veteran was able to perform. 

In conclusion, and for the reasons and bases noted above, the preponderance of the evidence is against a finding that the Veteran was unemployable because of his service-connected disabilities from August 9, 2007 to November 18, 2008. Accordingly, his claim for TDIU is denied.




	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 30 percent for PTSD from August 9, 2007 to November 18, 2008 is denied. 

Entitlement to a TDIU rating from August 9, 2007 to November 18, 2008 is denied. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


